Citation Nr: 0824835	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-32 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel











INTRODUCTION

The veteran was discharged from service in June 1993.  It is 
unclear when he entered service and whether he had active 
duty or reserve service.  These issues will be addressed in 
the body of the opinion.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks to establish service connection for the 
residuals of injuries he sustained in an August 1990 motor 
vehicle accident that occurred in Many, Louisiana.  The 
record establishes he sustained residual injuries in such an 
accident, but the veteran has provided inconsistent 
information as to the nature of his military service at that 
time, (indicating both that he was on active duty, and active 
duty for training) and the RO has been unable to obtain any 
service medical records relating to the veteran.  The 
evidence of record does include, however, an Honorable 
Discharge Certificate showing the veteran's discharge from 
the Army on June 15, 1993 at which time his rank was "PFC, 
USAR."  The evidence also includes medical records from the 
time of the 1990 injury which shows the U.S. Army was 
identified as the veteran's medical insurer, and one 
physician noted his understanding the veteran was "an active 
duty individual from Ft. Bliss in Texas."   

Under the circumstances presented here, additional efforts to 
obtain service records should be undertaken as detailed 
below.   

In addition, an attempt to obtain the police report as may be 
available from the 1990 accident should be made.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any line of duty 
investigation report from the veteran's 
accident in August 1990.  It is noted that 
this document may be stored at the 
National Personnel Records Center (NPRC); 
but may also be stored temporarily 
elsewhere (for example Fort Benjamin 
Harrison has had copies of line of duty 
inquires in the past that were waiting to 
be processed at the NPRC).

2.  Contact the Defense Finance and 
Accounting Service and request a record of 
the veteran's military pay.

3.  Contact the Police Department in Many, 
Louisiana and request the accident report 
from the veteran's August 18, 1990 car 
accident.

4.  Conduct any additional development 
that logically flows from the responses 
received from requested development.

5.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response 
before returning the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


